OPINION WATSON, Justice. A complaint was filed with the District Court of Bernalillo County by Carroll-Loy Plumbing and Heating Company, Inc., alleging that it performed labor and furnished materials at the request of Mock Homes, Inc. on the home of Ernest J. and Janet C. Wakely for which it had not been paid. The complaint sets out the plaintiff’s lien and joins the Wakelys, their mortgage holder, and other lien claimants as defendants. From the record before us it does not appear that a judgment has ever been entered on this complaint. A judgment was entered in favor of lien-claimants Orrion Perry, Blueher Lumber Company, Inc., and Dar Tile Company, Inc. on their cross-claims; and the Wakelys and their mortgagee, Sandia Savings and Loan Association, have appealed from this judgment.. Blueher and Dar Tile have cross-appealed. With the plaintiff’s claim undetermined, this judgment appears to be one entered upon fewer than all of the claims and is not upon the express determination that there is no just reason for delay. Rule 54(b) [§ 21 — 1— 1(54) (b), N.M.S.A.1953 Comp.]. It is not a final judgment from which an appeal will lie to this court. Carpenter v. Merrett. (Decided December 7, 1970), 82 N.M. 185, 477 P.2d 819 (1970). The appeal and cross-appeals are dismissed. It is so ordered. COMPTON, C. J., and McKENNA J., concur.